IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44906

STATE OF IDAHO,                                 )
                                                )    Filed: December 18, 2018
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
JASON ELLSWORTH COAPLAND,                       )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction for a unified term of twenty years with seven years
       determinate for aggravated battery, use of a deadly weapon, and persistent
       violator enhancement, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       Jason Ellsworth Coapland appeals from the judgment of conviction for aggravated
battery, use of a deadly weapon during the commission of a crime, and being a persistent
violator. Coapland asserts that the district court abused its discretion by overruling his hearsay
objection, and the district court erred by denying his request to provide self-defense jury
instructions to the jury. Coapland also asserts that the cumulative error doctrine applies to
require reversal of his conviction. For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Coapland and C.W. got into a heated argument while waiting in line with others to enter a
homeless shelter. At some point, C.W. noticed that Coapland had a firm grip on a knife. C.W.
shouted, “get away from me with that knife,” and then in a single motion placed his hands on

                                                 1
Coapland’s chest and pushed him backwards. Coapland then swung the knife at C.W. and
stabbed C.W. in the abdomen, which caused C.W.’s small intestine to visibly protrude from his
wound. Coapland was arrested and charged with aggravated battery, Idaho Code §§ 18-903(a)
and 18-907(1)(a)-(b), use of a deadly weapon during the commission of a crime, I.C. § 19-2520,
and a persistent violator enhancement, I.C. § 19-2514.
        During trial, a detective who had been nearby responding to an unrelated call at the time
of the stabbing testified that he heard an aggressive and angry uproar as he walked through an
alley next to the shelter. The prosecutor asked the detective if he was able to make out any
specific words that were being said. Coapland’s counsel objected to this question on hearsay
grounds before the detective could respond. The district court overruled the objection. The
officer then testified, “There was one female voice that said something very consistent with you
didn’t have to do that.” Later, the prosecutor asked the detective if he remembered hearing any
other statements from the crowd in front of the homeless shelter. Defense counsel did not object
to this question. The detective stated, “I heard something very consistent with ‘you didn’t have
to do that.’”
        During the jury instructions conference, defense counsel asked the district court to
instruct the jury on self-defense. The district court denied defense counsel’s request. The jury
found Coapland guilty of aggravated battery and using a deadly weapon during the commission
of a crime.     Coapland admitted to the persistent violator enhancement.        The district court
sentenced Coapland to a term of twenty years with seven years determinate. Coapland timely
appeals.
                                                II.
                                           ANALYSIS
        On appeal, Coapland asserts the district court abused its discretion by overruling his
hearsay objection to the detective’s testimony. Coapland also asserts that the district court erred
by failing to instruct the jury on self-defense. Finally, Coapland asserts that the cumulative error
doctrine applies and necessitates reversal of his conviction.
A.      Hearsay Statements
        During trial, Coapland objected on hearsay grounds when the prosecutor asked the
detective if he was able to make out any specific words that were being said when he heard the



                                                 2
uproar at the homeless shelter.     Without requiring the State to offer a legal basis for the
admission of any out-of-court statements, the district court overruled Coapland’s objection:
              It’s not hearsay if he is describing what he actually observed and heard,
       and he’s describing a situation where he is hearing an uproar. So it is both [a]
       present-sense impression and it’s also not hearsay. I suppose you refer to him as
       an ear witness. So please proceed.
Coapland argues the district court abused its discretion by then allowing the detective to testify,
over his objection, that he heard an unidentified female say, “you didn’t have to do that.”
Coapland contends this statement is hearsay and is not admissible as a present-sense impression.
       The State concedes that the detective’s testimony regarding the unidentified woman’s
statement is hearsay and that the statement is likely not admissible as a present-sense impression.
Despite this concession, however, the State asserts this Court should affirm the district court’s
ruling because the statement would have been admissible as an excited utterance. The State
admits the excited utterance theory was neither raised, nor argued, nor ruled on below.
Furthermore, the State acknowledges that the Idaho Supreme Court declined to apply the “right
result-wrong theory” rule on “issues neither raised nor argued below,” in State v. Garcia-
Rodriguez, 162 Idaho 271, 275-76, 396 P.3d 700, 704-05 (2017). Nevertheless, the State argues
the district court effectively denied the prosecutor an opportunity to respond to Coapland’s
objection or to assert theories upon which the statement could have been admitted because the
court ordered the prosecutor to continue questioning the witness immediately after ruling on the
objection. Consequently, the State contends Garcia-Rodriguez should not foreclose affirming
the district court based on an excited utterance theory.
       The State relies on State v. Smith, 161 Idaho 782, 391 P.3d 1252 (2017) in support of its
claim that this Court should consider the excited utterance theory on appeal. However, the
State’s reliance on Smith is misplaced. In Smith, the district court overruled the defendant’s
hearsay objection. On appeal, the appellant raised the issue of whether the district court erred in
overruling the hearsay objection. However, neither party argued whether the statement was
admissible pursuant to Idaho Rule of Evidence 801(d)(2)(E) as a statement made by a co-
conspirator during the course of or in furtherance of a conspiracy. Nevertheless, the Idaho
Supreme Court held that the out-of-court statement was not hearsay and was admissible because
it was a statement by a co-conspirator in furtherance of a conspiracy, pursuant to I.R.E.
801(d)(2)(e). The Court reasoned that the State had sufficiently presented a co-conspirator


                                                 3
theory to the district court at a hearing prior to the commencement of trial, and thus, the Court
could decide the matter on appeal. Because there is no evidence here that the excited utterance
theory was raised in any manner below, we decline to apply the “right result-wrong theory” rule.
Therefore, the excited utterance theory is not properly before this Court on appeal.
       Finally, the State argues that even if the court erred by admitting the statement into
evidence, any such error was harmless. Error is not reversible unless it is prejudicial. State v.
Stoddard, 105 Idaho 169, 171, 667 P.2d 272, 274 (Ct. App. 1983). “A defendant appealing from
an objected-to, non-constitutionally-based error shall have the duty to establish that such an error
occurred, at which point the State shall have the burden of demonstrating that the error is
harmless beyond a reasonable doubt.” State v. Perry, 150 Idaho 209, 222, 245 P.3d 961, 974
(2010). Coapland argues the State cannot prove beyond a reasonable doubt that admission of the
hearsay statement did not contribute to the verdict actually rendered in this case and was thus
harmless. Coapland also argues the error is not harmless because the State used the hearsay
statement as its theme--quoting it both during opening statements and closing arguments.
       From our review of the record, we are convinced beyond a reasonable doubt that the
verdict rendered in this case is not attributable to any error in the district court’s decision to
overrule Coapland’s hearsay objection.      The identity of the declarant is unknown, and the
statement itself is non-specific. There is no evidence in the record that the statement was
directed at a specific person, much less at Coapland. Thus, the only potential prejudice posed by
the statement is that it would negate a self-defense theory. However, Coapland was adamant that
he did not have any recollection of what happened during the altercation. Instead of testimony
supporting a self-defense theory based on his recollection of the event, Coapland merely offered
hypothetical suppositions about what might have happened on the day of the stabbing. On the
other hand, the State presented overwhelming evidence of Coapland’s guilt, including: C.W.’s
testimony, the testimony of an eyewitness to the stabbing, the detective’s testimony, the treating
surgeon’s testimony, pictures of C.W.’s wound after the surgery to repair his injuries, and the
knife. Coapland’s defense did not cast any doubt on the relevant points of the State’s case.
Accordingly, any error in allowing the detective to testify to this hearsay statement was harmless.
B.     Self-Defense Instructions
       Coapland argues that the district court erred in declining to provide self-defense
instructions to the jury.    Coapland contends that a defendant is entitled to self-defense

                                                 4
instructions whenever there is some supportive evidence for that theory, even if that evidence is
not necessarily introduced by the defendant. According to Coapland, C.W.’s testimony that he
pushed Coapland before Coapland swung the knife constitutes some evidence supporting his
self-defense theory.
       The State asserts the district court properly rejected Coapland’s requested self-defense
instructions. According to the State, the self-defense instructions are not supported by the
evidence in the record because neither Coapland nor any other witness testified that he acted in
self-defense, and his request for the instructions was based solely on speculation about why he
would have stabbed C.W. because he had testified that he did not remember the event.
Moreover, the State argues there is no evidence to substantiate a self-defense claim because there
is no evidence showing that Coapland had a reasonable fear of bodily harm or that stabbing C.W.
was a reasonable response to such a fear. In reply, Coapland argues that the question of whether
he used reasonable force is a question for the jury.
       Whether a jury has been properly instructed is a question of law over which we exercise
free review. State v. Severson, 147 Idaho 694, 710, 215 P.3d 414, 430 (2009). When reviewing
jury instructions, we ask whether the instructions as a whole, and not individually, fairly and
accurately reflect applicable law. State v. Bowman, 124 Idaho 936, 942, 866 P.2d 193, 199 (Ct.
App. 1993).
       The district court properly rejected Coapland’s requested self-defense instructions. A
review of the record shows that the requested self-defense instructions were not supported by the
evidence. Coapland testified in his own defense that he did not have any recollection of the
stabbing or the events surrounding it due to two purported brain injuries he had suffered earlier
in life that affected his memory. Despite claiming to have no memory of the event, Coapland
also testified, “[T]here is no possible way on earth in my lifetime that I would pull a weapon for
any other reason unless I was under physical threat. Period.” During the jury instructions
conference, defense counsel moved the court to provide the jury with instructions on self-
defense:
       I believe there is a good faith basis based on Mr. Coapland’s testimony regarding
       the only reason he would pull a knife is in fear of threat. I think he has
       established that he--had he remembered, if he had pulled out the knife, it would
       have been done in self-defense.
The court denied the request, stating:


                                                 5
                You know, I think that requires a real level of speculation to say “had I
        remembered” because it is pretty clear he doesn’t remember. And there’s no
        other evidence of anything that would warrant a self-defense instruction. So I do
        not think the evidence is sufficient to justify presenting the issue of self-defense to
        the jury.
The basis of Coapland’s request for the self-defense instructions was his own trial testimony.
Yet, Coapland did not testify that he acted in self-defense, nor did any other witness to the
stabbing testify that Coapland acted in self-defense. In fact, one eyewitness testified that it was
C.W. who had responded to the stabbing in self-defense. Again, instead of offering testimony to
support a self-defense theory based on his own recollection of the event, Coapland merely
speculated about what might have happened on the day of the stabbing. Such speculation is not
sufficient to support giving self-defense instructions.
        Additionally, Coapland repeatedly suggests on appeal that the self-defense instructions
were warranted because C.W. testified that he simultaneously swung at Coapland with a closed
fist as Coapland swung the knife at him. However, the record does not support this interpretation
of the evidence. An eyewitness testified that Coapland swung the knife first, and then C.W.
responded by throwing the punch “in self-defense.” Furthermore, as the State correctly notes,
C.W. testified that he threw the punch after he saw Coapland swinging the knife at him.
C.      Cumulative Error
        Finally, Coapland contends that the cumulative error doctrine applies here, necessitating
a reversal of his conviction. Under the doctrine of cumulative error, a series of errors, harmless
in and of themselves, may in the aggregate show the absence of a fair trial. State v. Adamcik,
152 Idaho 445, 483, 272 P.3d 417, 455 (2012).             However, a necessary predicate to the
application of the doctrine is a finding of more than one error. Id. Coapland has failed to
demonstrate at least two errors. Therefore, the cumulative error doctrine does not apply.
                                                 III.
                                          CONCLUSION
        Any error in the district court’s decision to allow the detective to testify that he heard a
woman say “you didn’t have to do that” was harmless. The district court did not err in declining
to provide self-defense instructions to the jury. Because Coapland failed to demonstrate at least
two errors, the cumulative error doctrine does not apply. Therefore, we affirm the judgment of
the district court.
        Judge HUSKEY and Judge LORELLO CONCUR.
                                                  6